          Case 1:19-cv-02307-AJN Document 52 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        11/23/2020

 U.S. Bank National Association, as Trustee for GSAMP
 Trust 2007-HE2,

                        Plaintiff,                                              19-cv-2307 (AJN)

                –v–                                                                  ORDER

 Goldman Sachs Mortgage Company, et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

       U.S. Bank National Association claims that Goldman Sachs Mortgage Company and GS

Mortgage Securities Corp. (collectively, “Goldman”) breached their contractual obligations

under a Pooling and Serving Agreement (“PSA”) to a trust for which U.S. Bank serves as trustee.

The parties agree that the terms of the PSA are “identical” to those involved in a related case

between the parties (the “2007-HE1 action”) in which Goldman has also moved to dismiss. See

Dkt. No. 44, at 1. The Court entered a stipulation by which the parties agreed to incorporate by

reference their briefs and supporting papers in the 2007-HE1 action and to limit their arguments

here to letter briefing on any points of distinction. Dkt. No. 43.

       Only two factors distinguish this case from the 2007-HE1 action. First, U.S. Bank’s

complaint here omits two claims it initially asserted and has now abandoned in the 2007-HE1

action alleging Goldman failed to notify it of warranty breaches. Compare Complaint, Dkt. No.

29, ¶¶ 70–93, with U.S. Bank National Association, as Trustee for GSAMP Trust 2007-HE1 v.

Goldman Sachs Mortgage Company, L.P., et al., No. 19-cv-2305 (AJN), Dkt. No. 22, ¶¶ 84–123.

Second, U.S. Bank includes further allegations here of facts supporting an inference that, if the
          Case 1:19-cv-02307-AJN Document 52 Filed 11/23/20 Page 2 of 2




PSA required it to obtain depositor consent before filing suit, consent was either given or

waived. See Complaint ¶ 63; see also Def. Br., Dkt. No. 44, at 2–3. Because the Court has held

in the 2007-HE1 action that the relevant provisions of the PSA did not require U.S. Bank to

obtain depositor consent before filing suit, it need not decide whether U.S. Bank has plausibly

alleged that consent was given or waived here.

       For the reasons stated in the Court’s Opinion and Order in U.S. Bank National

Association, as Trustee for GSAMP Trust 2007-HE1 v. Goldman Sachs Mortgage Company,

L.P., et al., No. 19-cv-2305 (AJN), dated November 23, 2020, Dkt. No. 72, Goldman’s letter

motion to dismiss (Dkt. No. 44) is DENIED. U.S. Bank’s letter motion for oral argument (Dkt.

No. 48) is DENIED as moot. The Court will set a status conference by separate order.

       SO ORDERED.



Dated: November 23, 2020                             __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge




                                                 2
